Citation Nr: 0620396	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-26 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an effective date prior to October 4, 
2000, for the assignment of a total disability evaluation 
based on individual employability (TDIU).

2.  Entitlement to a higher assignable rating for tinnitus 
disability, currently rated 10 percent disabling.

3.  Entitlement to a compensable rating for traumatic 
arthritis, interphalangeal joint, left thumb.


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1976 to June 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in April 2003, a statement of the case 
was issued in May 2004, and a substantive appeal was received 
in July 2004.

In April 2004, the veteran withdrew his increased rating 
claims for service-connected hypertensive cardiovascular 
disease and maxillary sinusitis with allergic rhinitis.  In 
June 2004, the veteran withdrew his increased rating claim 
for service-connected migraine headaches.  Thus, these issues 
are no longer in appellate status.

The issues of entitlement to service connection for tinnitus 
disability and traumatic arthritis, interphalangeal joint, 
left thumb are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any further action is required on his part.


FINDINGS OF FACT

1.  On October 26, 2000, the veteran filed a claim for a 
total disability evaluation based on individual 
unemployability.

2.  By rating decision in February 2004, upon a finding of 
clear and unmistakable error, a 50 percent disability rating 
was assigned to service-connected migraine headaches, 
effective October 4, 2000.  

3.  This disability together with the previously service-
connected disabilities resulted in a combined service-
connected disability rating of 80 percent, effective October 
4, 2000.

4.  The RO determined that the veteran was unable to secure 
or follow a substantially gainful occupation due to his 
service-connected disabilities, effective October 4, 2000.  

5.  It was not factually ascertainable during the one year 
period prior to the veteran's TDIU claim that the 
disabilities for which service connection had been 
established effective October 4, 2000, had increased in 
severity so as to preclude substantially gainful employment.  



CONCLUSION OF LAW

The criteria for an effective date prior to October 4, 2000, 
for the award of a TDIU rating have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The RO granted entitlement to a 
TDIU in a February 2003 rating decision.  In April 2003, the 
veteran expressed disagreement with the effective date 
assigned.  Subsequently, in October 2003, the RO issued a 
VCAA letter pertaining to the issue of entitlement to an 
earlier effective date for the assignment of a TDIU.  The 
VCAA letter notified the veteran of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in October 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to initial certification of the veteran's 
claim to the Board.  The contents of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notice.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  In the present appeal, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate the claim 
for an earlier effective date for the grant of a TDIU in an 
October 2003 VCAA letter.  Despite the fact that the notice 
was not provided prior to the initial grant of a TDIU, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  As the preponderance 
of the evidence is against entitlement to an earlier 
effective date, any questions as to the appropriate effective 
date to be assigned is rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are VA 
treatment records.  There is no indication of relevant, 
outstanding records which would support the veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Earlier Effective Date:  TDIU

The law pertaining to the effective date of a VA claim for 
increase in disability mandates that unless specifically 
provided otherwise, the effective date for the increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The pertinent 
statute then goes on to specifically provide that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if any application is 
received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o).  If the increase became 
ascertainable more than one year prior to the date of receipt 
of the claim, then the proper effective date would be the 
date of claim.  In a case where the increase became 
ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 10 Vet. App. 125 (1997).

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final.  38 U.S.C.A. § 7105.

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. 
Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

A claim for a TDIU, is in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. 413, 420 (1999).  A TDIU 
claim is an alternate way to obtain a total disability rating 
without recourse to a 100 percent evaluation under the rating 
schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).

The veteran filed an initial claim for compensation on April 
14, 1998.  An October 1998 rating decision granted 
entitlement to service connection for migraines, assigning a 
noncompensable rating; hypertension, assigning a 10 percent 
disability rating; and maxillary sinusitis, assigning a 
noncompensable rating.  The disability ratings were assigned 
effective April 14, 1998, the date of receipt of the 
veteran's initial claim.  The rating decision denied 
entitlement to service connection for high frequency hearing 
loss, and tinnitus disabilities.  The veteran perfected an 
appeal as to the disability ratings assigned, and the denial 
of service connection for hearing loss and tinnitus 
disabilities.  Subsequent to a May 1999 hearing before the 
RO, another rating decision was issued in June 2000 which 
assigned a 30 percent disability rating for hypertensive 
cardiovascular disease (previously hypertension), and a 30 
percent disability rating for migraine headaches, both 
effective April 14, 1998.  A higher rating for maxillary 
sinusitis with allergic rhinitis was denied.  The RO also 
granted entitlement to service connection for the following, 
all effective April 14, 1998:  bilateral tinnitus disability, 
10 percent disabling; bilateral hearing loss disability 0 
percent disabling; degenerative joint disease, right knee 10 
percent disabling; degenerative joint disease, left knee 10 
percent disabling; and, post-traumatic arthritis, 
interphalangeal joint, left thumb 0 percent disabling.  
Entitlement to service connection for degenerative joint 
disease, elbows was denied.  In August 2000, the veteran 
filed a notice of disagreement, however, did not perfect his 
appeal with regard to the issues of service connection for 
hearing loss disability and bilateral knee disabilities.  The 
issues of entitlement to higher disability ratings for 
service-connected tinnitus disability and left thumb 
disability are addressed in the Remand below.

On October 26, 2000, the veteran filed a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability.  He indicated that he last worked full time 
on June 30, 1996, the date of separation from active service, 
and in 1998 he became too disabled to work.  In a May 2001 
rating decision, the RO denied entitlement to a TDIU, as the 
veteran was not found to be unable to secure or follow a 
substantially gainful occupation due to his service-connected 
disabilities.  

In a February 2003 rating decision, the RO assigned a 50 
percent disability rating to service-connected migraine 
headaches, effective November 7, 2002, and granted 
entitlement to a TDIU, effective November 7, 2002, finding 
that the evidence showed that veteran's service-connected 
disabilities prevented him from being gainfully employed.  
The RO determined that his service-connected migraine 
headaches caused the veteran economic inadaptability, relying 
on correspondence from the Department of the Navy, which 
refused to employ the veteran citing the veteran's frequent 
migraine attacks.  In April 2003, the veteran filed a notice 
of disagreement as to the effective date assigned to the 
grant of a TDIU.  

In a February 2004 rating decision, the RO determined that 
clear and unmistakable error was held to exist with regard to 
the effective date assigned to the grant of a 50 percent 
disability rating for service-connected migraine headaches, 
and determined that an effective date of October 4, 2000 was 
warranted.  In determining that an earlier effective date was 
warranted, the RO relied on VA outpatient records for the 
period December 8, 1999 to June 4, 2001, which reflected the 
incurrence of migraine headaches 5 times per month 
characterized as severe with nausea, and which caused him to 
be inactive as of October 4, 2000.  Findings in a January 
2003 VA examination supported such findings.  Thus, the RO 
found that the veteran's migraine headaches approximated a 50 
percent disability rating effective October 4, 2000.  As a 
result, the RO also determined that an earlier effective date 
of October 4, 2000 was warranted for the grant of a TDIU, 
finding that as of this date, the veteran met the scheduler 
criteria for a TDIU.  See 38 C.F.R. § 4.16(a).  

The veteran claims that the effective date for the grant of a 
TDIU should be April 14, 1998 (or earlier), the date that he 
became unemployed and the date a 30 percent disability rating 
was assigned for service-connected migraine headaches.  As 
noted, the evidence of record reflects that the veteran 
separated from active service on June 30, 1996.  In his VA 
Form 21-8940 submitted in October 2000, the veteran reported 
that he had a college degree, however, stated that the 
combined effects of his service-connected disabilities 
rendered him unable to work.  He reported being able to 
"hardly concentrate" due to migraine headaches, and 
cardiovascular disease, and had difficulty coping with 
stress.  Subsequent to active service, the veteran applied 
for employment with the Military Sealift Command, Atlantic.  
Correspondence from the Department of the Navy dated in 
January 2001 reflects that the veteran was found not fit for 
sea duty and was disqualified for employment due to his past 
medical history, specifically recurring migraine headaches.  
It was explained that employment as a Merchant Marine differs 
from routine maritime shipping industry.  Military Sealift 
Command vessels are subject to thirty plus days at sea in 
insolated areas where no medical assistance would be 
available.  The duties are arduous in nature and each vessel 
has limited medical resources with only some vessels having a 
paramedical person aboard.  In January 2001, the veteran 
underwent a VA joints examination.  The examiner opined that 
the veteran had limitations on strenuous physical exertions 
and in stressful environments, but clerical or sedentary jobs 
were feasible.

The veteran was granted entitlement to a TDIU on the basis 
that effective October 4, 2000, he was deemed unable to 
follow a substantially gainful occupation by reason of 
service-connected disabilities.  Specifically, effective 
October 4, 2000, he was awarded a 50 percent disability 
rating for service-connected migraine headaches, and service 
connection was in effect for hypertensive cardiovascular 
disease rated 30 percent disabling, tinnitus disability rated 
10 percent disabling, hearing loss disability rating 
noncompensably disabling, degenerative joint disease, 
bilateral knees separately rated 10 percent disabling, and 
post-traumatic arthritis, interphalangeal joint, left thumb 
disability rated noncompensably disabling, all effective 
April 14, 1998.  As noted, the veteran was also in receipt of 
a 30 percent disability rating for migraine headaches, 
effective April 14, 1998 (see June 2000 rating decision).  
Upon assignment of a 50 percent disability rating for 
service-connected migraine headaches effective October 4, 
2000, it was determined that he was unable to engage in 
substantially gainful employment as a result of his service-
connected disabilities as of that date, and his service-
connected disabilities met the specific scheduler standards 
to warrant the award of a TDIU due to service-connected 
disabilities.  38 C.F.R. § 4.16(a).  Prior to October 4, 
2000, however, his disabilities did not render him eligible 
to meet the specific schedular standards to warrant the award 
of a total disability rating based on individual 
unemployability due to service-connected disabilities under 
38 C.F.R. § 4.16(a).  Moreover, there is no persuasive 
evidence that  the veteran was not unable to obtain and 
retain substantially gainful employment due to his service-
connected disabilities prior to October 4, 2000.    

As noted, the veteran initially claimed entitlement to a TDIU 
on October 26, 2000.  However, based on his combined total 
evaluations effective October 4, 2000, a TDIU was granted, 
effective October 4, 2000.  See 38 C.F.R. § 4.16(a).  There 
is clearly nothing of record suggesting that it was factually 
ascertainable that the disabilities for which service 
connection had been established effective prior to October 4, 
2000, increased in severity within the one year period prior 
to the TDIU claim so as to warrant an earlier effective date.  
There is no objective medical evidence reflecting that the 
veteran was unemployable due to his service-connected 
disabilities prior to October 4, 2000.  The veteran has 
claimed that he has been unemployed since his separation from 
active service, and was unable to secure post-service 
employment with the Department of the Navy, Military Sealift 
Command.  Although the Department of the Navy found him unfit 
for sea duty due to his service-connected migraines, there is 
no indication that he was unable to obtain other types of 
post-service employment.  As stated in the January 2001 
correspondence from the Department of the Navy, the veteran 
was deemed unfit for sea duty because it would require time 
at sea where limited to no medical assistance would be 
available.  Thus, it is clear that the veteran was not 
physically qualified for employment in this specific 
capacity, however, there is no objective evidence that his 
service-connected disabilities precluded him from other types 
of employment.  As noted, the January 2001 examiner opined 
that the veteran could obtain clerical or sedentary jobs.  
The veteran has indicated that he has a college degree and 
his DD-214 reflects that his primary specialties were as 
follows:  aviation safety specialist, safety technician, Navy 
recruiter, aeronautical welder, and system organizational 
maintenance technician.  The objective medical evidence of 
record does not show, nor has the veteran shown, that he was 
unable to obtain gainful employment prior to October 4, 2000, 
due to his service-connected disabilities.  Prior to October 
4, 2000, the disabilities which were service-connected at 
that time did not by themselves preclude substantially 
gainful employment.  Accordingly, an effective date prior to 
October 4, 2000, for a TDIU is clearly not warranted.


ORDER

Entitlement to an effective date prior to October 4, 2000, 
for the assignment of a total disability evaluation based on 
individual unemployability is not warranted.  To this extent, 
the appeal is denied.


REMAND

A June 2000 rating decision granted entitlement to service 
connection for tinnitus disability assigning a 10 percent 
disability rating, and granted entitlement to service 
connection for traumatic arthritis, interphalangeal joint, 
left thumb disability assigning a noncompensable disability 
rating.  The rating decision was issued to the veteran on 
July 17, 2000.  In August 2000, the veteran submitted a 
notice of disagreement stating that he disagreed with the 
July 17, 2000 letter, and stated that he believed that he 
deserved higher ratings for "all recognized" service-
connected disabilities.  Although a statement of the case was 
issued in June 2001 with regard to entitlement to higher 
ratings for service-connected bilateral hearing loss 
disability, and service-connected bilateral knee 
disabilities, the RO did not issue a statement of the case 
with regard to entitlement to higher disability ratings for 
service-connected tinnitus disability, and traumatic 
arthritis, interphalangeal joint, left thumb disability.  
Thus, appropriate action, including issuance of a statement 
of the case, is therefore necessary with regard to the issues 
of entitlement to higher assignable ratings for tinnitus 
disability and traumatic arthritis, interphalangeal joint, 
left thumb disability.  38 C.F.R. § 19.26.  Although the 
Board in the past has referred such matters to the RO for 
appropriate action, the Court has made it clear that the 
proper course of action is to remand the matter to the RO.  
Manlincon v. West, 12, Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following action:

With regard to the issues of 
entitlement to higher assignable 
ratings for tinnitus disability and 
traumatic arthritis, interphalangeal 
joint, left thumb disability, the RO 
should take appropriate action pursuant 
to 38 C.F.R. § 19.26 in response to the 
August 2000 notice of disagreement, 
including issuance of an appropriate 
statement of the case, so the veteran 
may have the opportunity to complete 
the appeal by filing a timely 
substantive appeal. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


